Citation Nr: 0717819	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left eye 
disorder.

4.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1, 1979 to 
October 22, 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2003 from the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claims on appeal.  

The veteran and his mother testified before the undersigned 
Veterans Law Judge at a videoconference hearing held in 
November 2006 at the RO.  A copy of the transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  A lumbar spine disorder is not shown by clear and 
unmistakable evidence to have preexisted service and the 
veteran is presumed sound on entry into service.  

2.  The preponderance of the evidence reflects that a lumbar 
spine disorder was not incurred in service.  

3.  A neck disorder is not shown by clear and unmistakable 
evidence to have preexisted service and the veteran is 
presumed sound on entry into service.  

4.  The preponderance of the evidence reflects that a neck 
disorder was not incurred in service.  

5.  A migraine disorder is not shown by clear and 
unmistakable evidence to have preexisted service and the 
veteran is presumed sound on entry into service.  

6.  The preponderance of the evidence reflects that a 
migraine disorder was not incurred in service.  

7.  The veteran's left eye amblyopia is not a disease or 
injury for which VA compensation benefits may be awarded as 
refractive errors of the eyes are congenital or developmental 
defects.

8.  There is no evidence showing that the veteran's left eye 
had a superimposed disability on the amblyopia during 
service.  


CONCLUSIONS OF LAW

1.  The veteran's lumbar spine disorder did not clearly and 
unmistakably exist prior to his entry into military service 
and he is presumed sound at induction.   38 U.S.C.A. §§ 1110, 
1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006) ; 38 
C.F.R. §§ 3.306(b) (2006).

2.  A lumbar spine disorder was not incurred in, or 
aggravated by, service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

3.  The veteran's neck disorder did not clearly and 
unmistakably exist prior to his entry into military service 
and he is presumed sound at induction.  38 U.S.C.A. §§ 1110, 
1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006) ; 38 
C.F.R. §§ 3.306(b) (2006).

4.  A neck disorder was not incurred in, or aggravated by, 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

5.  The veteran's migraine disorder did not clearly and 
unmistakably exist prior to his entry into military service 
and he is presumed sound at induction.  38 U.S.C.A. §§ 1110, 
1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006) ; 38 
C.F.R. 
§§ 3.159, 3.306(b) (2006).

6.  A migraine disorder was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

7.  A left eye disorder was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in February 2003.  A duty to assist letter 
addressing the back and left eye disabilities was issued in 
March 2003 and another duty to assist letter addressing the 
neck and migraines disabilities was issued in April 2003, 
prior to the June 2003 rating decision that denied these 
issues.  The letters provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder and the veteran provided testimony at his 
November 2006 hearing.  Although the veteran has indicated 
that he is in receipt of Social Security disability benefits, 
he confirmed at the time of his hearing that records from 
Social Security would not be probative in this matter as they 
would only address his current level of disability and thus 
would not address questions of etiology of the disorders on 
appeal.  Thus he is not prejudiced by the VA's failure to 
obtain such records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In light of the 
evidence showing that none of the claimed disorders were 
incurred or aggravated in service, there is no need to 
schedule a VA examination.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with such notice of the type of evidence necessary 
to establish the degree of disability and earlier effective 
dates in the March 2006 letter.  

II.  Service Connection

The veteran contends that he has a lumbar spine disorder, a 
cervical spine disorder, a left eye disorder and migraines 
that he incurred in service, or, alternatively, if found to 
have preexisted service, was aggravated in service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1(k), 
3.303(a) (2006).  Where a veteran who served for ninety days 
or more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases 
such as arthritis to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  In 
this matter, the veteran is noted to have served less than 30 
days, thus this presumption does not apply in this case.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006). See also 
VAOPGCPREC 3-2003.

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Among the service medical records addressing these issues, 
the report of an August 1979 "USN" a normal physical 
examination.  The summary of defects which is date stamped 
October 1, 1979 included amblyopia, left eye (OS) not 
correctible.  An August 1979 report of medical history 
revealed that the veteran checked "yes" for eye trouble, 
but checked "no" for frequent severe headaches, recurrent 
back pain, bone joint or other deformity and arthritis.  An 
October 1979 eye examination revealed his vision was -25/200 
in the left eye, with the nerve head distorted, perypapillary 
halo was noted, and a previous prescription was worn at age 
2.  The diagnosis was OS amblyopia.  A dental health 
questionnaire also dated in October 1979 revealed that he was 
under the care of a doctor for eye problems and dizzy spell 
for a Novocain injection.  His left eye was examined and 
baseline visual sensitivity was 108/76 and with 20 percent 
xylocain was 120/90 and 110/70.  Later in October 1979 he was 
referred to the Naval Aptitude Board for discharge secondary 
to lack of motivation and poor reading ability.  The veteran 
signed a statement confirming that he was found physically 
qualified for separation, no defects were noted which would 
disqualify him from service, nor had he suffered any injuries 
or illnesses during active service.  

Private treatment records from 2002 to 2003 revealed that in 
September 2002 the veteran was seen for complaints of low 
back pain and migraines with a history of motor vehicle 
accident and fracture.  He complained of migraine since 
childhood.  In December 2002 he complained of pain in the 
neck and back and stated that he was hit by an 18-wheeler in 
about 1984 or 1985.  The doctor could not ascertain the 
significance of this accident and thought magnetic resonance 
imaging (MRI) would help.  The neck had slight decreased 
flexion and extension of the neck with pain.  He was assessed 
with degenerative disc disease (DDD) of the cervical spin and 
DDD changes of the L5 vertebra.  In January 2003 he was still 
complaining of neck and back pain and again related the story 
of being hit by an 18 wheeler.  Findings included decreased 
ranges of motion in the neck and back and X-rays from October 
2002 showed normal lumbar X-ray and DDD C5-C6 with some 
posterior spur formation and hypertrophic changes on the left 
C5-6 causing neural foraminal stenosis.  

In addition to private treatment the veteran was treated at 
the VA for his claimed disorders during 2003.  In June 2003 
he was seen for evaluation of chronic pain in his back 
described as an 8 on the pain scale and radiating down both 
legs and numbness in his hands.  He described the pain as 
constant and sharp and status post motor vehicle accident 
times 2 in October 1984 and July 1985.  On physical 
examination his back was clinically straight and tender to 
palpation.  The impression was chronic back pain.  He was 
seen again in July 2003 for similar complaints described as 
chronic pain in the neck and back again with history of an 
old motor vehicle accident in 1984.  He also said he had a 
severe decrease in vision and was legally blind in his left 
eye.  A June 2003 X-ray of the lumbar spine was negative.  A 
July 2003 cervical spine X-ray gave an impression of mild 
cervical spondylosis.  A July 2003 X-ray of the thoracic 
spine revealed mild scoliosis, mild dorsal spondylosis and 
mild compression T5 and T6.  

Also in July 2003 while seen for complaints of pain in the 
neck and back, he stated that he was told by a private doctor 
that he had an onset of DDD as a child and the onset of neck 
pain was in October 2002.  He denied injury.  It was of 
spontaneous onset and got progressively worse with his motor 
vehicle accident in 1984 when a truck ran over him.  He never 
had surgery on his spine.  He stated he was almost paralyzed 
when an emergency room doctor did a discogram in 1985.  He 
described his pain as a level 8 most of the time and also 
described tingling and numbness affecting upper and lower 
extremities.  He indicated that his neck and back pain had 
never been diagnosed, and that he had not had an MRI or 
computer tomography (CT) scan since the 1980's.  He also had 
a history of "classic" migraine headaches with nausea and 
occasional vomiting and would see dots before onset of 
headaches.  The headaches which started past his neck and 
radiated up to his forehead with a throbbing quality and 
sensitive to light, were said to occur 3 times a week, 
duration of 3-4 days sometimes up to a week.  The headaches 
were worsened by heat and relieved by cool rags.  He gave a 
history of accidents in 1984 wherein he allegedly fractured 
his pelvis in a motor vehicle accident.  Review of systems 
were positive for headaches, dizziness and sinus problems.  
Regarding his eyes, he denied pain, but was positive for 
blurred vision.  He denied cataracts, glaucoma or lesions.  
Regarding his neck he denied lumps, and injury.  
Musculoskeletal system was positive for arthritic pains and 
backache.  

Physical examination revealed his head to be cocked at a 
right angle during the whole examination, with his neck 
supple with no thyroidmegaly, adenopathy, carotid bruit or 
jugular vein distention.  His spine had normal range of 
motion, no scoliosis.  He had some diminished strength in the 
left upper extremity with guarding and was unable to duck 
walk.  He also had possible straight leg raise on the left, 
normal on the right.  He had some back discomfort with flip 
test and very limited range of motion of the cervical spine.  
The entire spine was painful to light palpation.  No 
significant neurological findings were noted.  The assessment 
was neck pain, low back pain, rule out cervical/lumbar spine 
disc disease.  

In August 2003 his active diagnosis was low back pain rule 
out cervical and lumbosacral disc disease.  He underwent an 
MRI in August 2003 of the lumbar spine that was normal.  Also 
in August 2003 the impression of a cervical spine X-ray was 
mild cervical spondylosis.  

In September 2003 he indicated that he had physical therapy, 
including TENS unit, which he said did not help but made his 
neck and back pain worse.  He indicated the only thing that 
helped was pain medication.  Findings were mild tenderness in 
the neck and back, with muscle strength intact and negative 
straight leg raise.  He was assessed with chronic neck and 
back pain.  He continued with treatment through September and 
was referred to the pain management clinic in October 2003 
which included treatment for chronic neck and back pain.  
Also in October 2003 he wanted to investigate the use of 
methadone to replace his current opiate medications and 
explained that he needed methadone to replace his current 
opiate medications.  

The veteran also continued with private treatment for 
cervical spine degenerative joint disease (DJD) and migraine 
through the end of 2003, with the diagnoses from September 
2003 through December 2003 noted to be cervical disc syndrome 
with radiculitis, lumbosacralgia with radiculitis.  He also 
was noted to have headaches described in November 2003 as 
cervicogenic and controlled very well.  In a January 2004 
follow-up, the veteran continued to complain of chronic neck 
and low back pain still showing limited motion in the 
cervical and lumbar spine.  He was assessed with degenerative 
disc disease of the cervical spine and lumbar spine, 
bilateral sacroilitis, headaches migraine/cervical 
radiculopathy as well as anxiety disorder and obesity.  He 
continued with these diagnoses in private records from March 
and April 2004.  

In January 2004 he was recommended to go back to the VA pain 
clinic.  In March 2004 he was referred to VA pain management 
for complaints of pain related to DDD and pain in his neck 
and back that related to his legs.  He again stated that he 
was born with DDD and that his discs have deteriorated for 
years.  He reported numerous falls, with the last one 
yesterday.  His original injury was said to be in a 1984 
motor vehicle accident in which he fractured his S1 joints on 
the right side as well as the pelvis.  He indicated that a 
second motor vehicle accident worsened his symptoms.  These 
motor vehicle accidents reportedly amplified his disc 
deterioration.  He was currently using a private doctor for 
pain management.  The normal lumbar MRI findings from August 
2003 were reviewed.  Physical examination revealed he 
presented with slow slightly unsteady gait with the use of a 
cane and many grimaces and groans on examination.  He had 
diffuse pain with only mild palpation of the entire back, but 
worse in the lumbosacral and sacroiliac sites.  His range of 
motion to the waist as well as the cervical range of motion 
were severely limited due to pain.  His deep tendon reflexes 
were 2+ in all extremities and sensation was intact.  The 
impression was chronic pain with opiate dependency.  The 
physician opined that part of the veteran's problem was 
physical drug dependency and indicated the clinic was 
hampered by an inability to find evidence of physical cause 
of pain.  Plans were made to perform additional testing such 
as MRI of the cervical spine.  

In April 2004 the veteran was seen for pain management and 
was assessed with chronic cephalgia and lumbago, as well as 
diminished vision with an eye appointment to be scheduled.  
Another April 2004 pain management not included a review of 
cervical spine imaging from the same month with an impression 
of C5-C6 broad based bulge or protrusion without a 
significant impingement on the dural sac or spinal canal, but 
with only mild impingement ventrally.  The impression 
continued to be chronic pain with opiate dependency.  

A May 2004 VA ophthalmology note revealed complaints of being 
legally blind in the left eye and possibly losing his vision 
in the right eye.  He stated that his right eye was split 
with a board 7-8 years ago, with pieces of metal in the right 
eye 5 years ago.  He said he has migraine headaches.  There 
vision in his left eye was 20/250, unable to focus.  He said 
he was born with a lazy left eye.  The assessment was 
amblyopia left eye due to left "ET."  A May 2004 pain 
consult discussed complaints of numbness in all extremities 
and swollen low back.  He also reported bad headaches daily 
and seeing spots before the pain, treated with ice.  He 
continued to be diagnosed with chronic pain with opiate 
dependency.  A June 2004 VA psychiatric note listed the 
veteran's medical problems, including "lumbago," back pain, 
neck pain, pain disorder and opiate dependence.  He said he 
was run over by an 18 wheeler and was born with degenerative 
disease.  He said he was legally blind and had a lazy eye at 
birth and that his eye doctor gave him the wrong kind of 
eyeglasses and he was unable to use the left eye.  He was now 
starting with right eye problems.  He said he wanted to stay 
in the service and that he could have gotten a medical 
discharge.  Also in June 2004 he wanted a wheelchair and 
complained of trouble walking on his left foot.  

In August 2004 the veteran underwent a neurological consult 
for evaluation of headaches which he said he had since he was 
2 years old.  He was noted to be in a wheelchair.  He also 
said he was born with an incorrectible lazy eye and was 
legally blind in the left eye.  He reported that his 
headaches became noticeable during his school years.  He 
described them as an intense, throbbing pain over his 
forehead, which sometimes begins over one eye and spreads to 
the other eye.  His headaches were associated with nausea.  
He indicated that his mother and grandmother suffered from 
headaches.  He also have a history of a head injury twice, 
but did not elaborate.  He indicated his headaches used to 
last 2-3 weeks but had reduced in frequency.  His 
neurological examination revealed his cranial nerves were 
intact except for decreased pinprick in the right side of his 
face.  His motor skills were limited due to neck and shoulder 
pain.  He reported a 2 year history of numbness in his neck.  
He had limited strength in his left upper extremity and both 
lower extremities due to pain.  He also had decreased 
pinprick in all extremities.  The MRI reports from August 
2003, and April 2004 were reviewed and recited as was a brain 
MRI report from June 2004, which gave an impression of 
nonspecific white matter bilaterally and differential 
diagnoses for these lesions could include multiple sclerosis, 
migraines, diabetes and hypertension.  

In an August 2004 physical therapy consult for evaluation of 
muscle strength, the prior lumbar and cervical MRI findings 
were again noted.  He was in a wheelchair and claimed to be 
unable to propel the chair.  The veteran reported an onset of 
neck and back pain since he was run over by an 18-wheeler.  
The physical examination was notable for exaggerated 
expressions of pain, via movements and facial expressions.  
He also exhibited contradictory findings wherein he 
complained of diminished sensation to light touch, while at 
the same time flinching to light touch.  He was assessed with 
multiple nonorganic findings, and the examining doctor 
recited the various examples of apparent symptom 
magnification, including the alleged diminished light touch 
but with flinching, superficial tenderness to palpation, 
feigned muscle weakness, inconsistent ranges of motion on 
performance versus casual observation and inconsistent 
findings on special tests such as straight leg raise with 
self limited movements and exaggerated expression without 
typical painful movement patterns.  Also in August 2004 he 
was seen for chronic back pain, wherein he once again said he 
had a fractured pelvis from an auto accident and was also 
legally blind in one eye.  He was able to stand independently 
and was turned down for a motorized wheelchair that he had 
requested and was issued a standard wheelchair.  

In September 2004 a psychiatry note revealed the veteran to 
be assessed as being markedly invested in the "sick" role.  
His symptoms seemed out of proportion to his documented 
illness.  He was diagnosed with pain disorder associated with 
psychiatric factors and a general medical condition, opiate 
dependence and personality disorder not otherwise specified.  

An October 2004 pain management note revealed the veteran's 
attempts to obtain a second opinion by pain management.  He 
again reported a history of a car wreck in 1984 with a 
fractured pelvis and S1 joint on the right.  His neck was 
originally no problem.  In 1987 an 18 wheeler rear ended his 
Mustang.  He also stated something happened 3 weeks ago to 
his neck causing increased problems with very limited 
rotation of his neck.  His pain was constant.  The diagnosis 
was cervical radiculopathy and chronic neck pain.  In 
November 2004 the veteran continued to have neck pain and 
headaches and presented with multiple non neurological 
symptoms.  He said that when he gets neck pain he gets 
headaches for 24 hours a day.  He felt pain from his neck to 
his whole head/skull sometimes associated with photophobia 
and nausea.  He was assessed with chronic muscle tension 
headaches with some component of migraine headaches and 
generalized numbness all over his body.  A November 2004 X-
ray of the cervical spine gave an impression of early DDD C5-
C6.  The pain management notes reflect a continued diagnosis 
of chronic pain with opiate dependency through January 2005.  
He was also diagnosed with migraines.  

In November 2006 the veteran and his mother testified at a 
videoconference hearing.  He said that he injured his back 
during basic training from standing hours on hard concrete 
floors.  He said that he told his commanding officer he was 
having back pain and was examined but there were no X-rays of 
his back.  He claimed to be born with scoliosis and DDD and 
that standing on concrete made these conditions worse.  
Regarding his left eye, he testified that he was born with a 
lazy eye and eventually became legally blind.  He also got 
eye migraines.  He said he advised the military of his eye 
troubles upon entry and that he strained his eyes in the 
service.  He testified that he injured his neck and also 
developed migraines while doing calisthenics in boot camp.  
He indicated he felt something pop in his neck.  He said that 
he saw an eye doctor the day he got out of the service.  His 
mother testified that she received a call from the veteran's 
commanding officer telling her that he was going blind and 
that he would be discharged.  She confirmed that he sought 
treatment a day or two after he was discharged.  The veteran 
testified that he recently was awarded Social Security 
benefits but indicated the records would not be probative as 
they only address his current condition and did not include 
past treatment.  

Based on review of the evidence, the Board finds that service 
connection is not warranted for a lumbar spine disorder, 
cervical spine disorder, migraine headaches or for a left eye 
disorder.  

Although the above noted records do include medical histories 
of the veteran having had migraine headaches as a child prior 
to service, in addition to having been diagnosed with DDD and 
scoliosis of his spine, to include cervical and lumbar spine, 
prior to service, reportedly claimed to be "at birth," the 
histories were taken solely from the veteran, and not based 
on actual medical evidence showing such treatment or 
diagnoses prior to service.  Lay histories are not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore v. 
Brown, 8 Vet App 406 (1995).  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, his contentions regarding any 
possible medical diagnoses made prior to service made are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  Thus the 
histories given of prior cervical, lumbar and migraine 
problems stated in the VA and private treatment records fail 
to provide the clear and unmistakable evidence needed to 
rebut the presumption of soundness in this instance.  See 
Miller, supra.  The service medical records reflect no 
evidence of either headaches, lumbar spine or cervical spine 
problems reported or noted on the entrance examination, and 
he specifically denied such history in the report of medical 
history.  He is thus presumed sound on entry into service as 
regarding his lumbar spine, cervical spine and migraine 
conditions.  

The service medical records fail to show any injury or other 
medical problems regarding the cervical and lumbar spine or 
of headaches at any point during active duty.  He is shown to 
have been discharged for nonmedical reasons and was found to 
be medically sound in his separation documents which he 
signed.  The post-service evidence overwhelmingly suggests 
that the onset of his headaches, cervical spine problems and 
lumbar spine problems took place after service wherein he 
gave a history of having been in 2 motor vehicle accidents 
including being run over by an 18-wheeler in the early 
1980's.  Thus the preponderance of the evidence reflects that 
a cervical spine disorder, migraine headaches and lumbar 
spine disorder were neither caused nor aggravated by active 
service.  

Regarding his left eye disorder, this was noted on entrance 
examination and thus the presumption of soundness does not 
apply.  However the left eye defect was diagnosed as 
amblyopia, which is a congenital condition.  There is no 
evidence in the service medical records of superimposed 
injury or disease to the left eye.  He has continued to be 
diagnosed post-service with amblyopia.  Under 38 C.F.R. 
§ 3.303(c), congenital or developmental disorders, including 
refractive errors of the eye(s), are not diseases or injuries 
for the purpose of VA disability compensation. Accordingly, 
service connection is not warranted for amblyopia.  

As the competent evidence reflects that the current cervical 
and lumbar spine disorders, migraines and left eye condition 
are not related to service, the preponderance of the evidence 
is against the veteran's claims for service connection for 
these conditions, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a neck disorder is denied.

Service connection for migraine headaches is denied.

Service connection for a left eye disorder is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


